 


 HR 4926 ENR: To designate a segment of Interstate Route 35 in the State of Minnesota as the “James L. Oberstar Memorial Highway”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4926 
 
AN ACT 
To designate a segment of Interstate Route 35 in the State of Minnesota as the James L. Oberstar Memorial Highway. 
 
 
1.DesignationThe segment of Interstate Route 35 between milepost 133 at Forest Lake, Minnesota, and milepost 259 at Duluth, Minnesota, shall be known and designated as the James L. Oberstar Memorial Highway. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the segment of Interstate Route 35 referred to in section 1 shall be deemed to be a reference to the James L. Oberstar Memorial Highway. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
